Name: Regulation (EU) NoÃ 1216/2012 of the European Parliament and of the Council of 12Ã December 2012 introducing, on the occasion of the accession of Croatia to the European Union, special temporary measures for the recruitment of Union officials and temporary staff
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  Europe;  European construction;  personnel management and staff remuneration
 Date Published: nan

 20.12.2012 EN Official Journal of the European Union L 351/33 REGULATION (EU) No 1216/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2012 introducing, on the occasion of the accession of Croatia to the European Union, special temporary measures for the recruitment of Union officials and temporary staff THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 336 thereof, Having regard to the proposal from the European Commission, submitted following consultations with the Staff Regulations Committee, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the Court of Justice (1), Having regard to the opinion of the Court of Auditors (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) On the occasion of the accession of Croatia to the European Union on 1 July 2013, special temporary measures should be adopted to derogate from the Staff Regulations of Officials of the European Union (the Staff Regulations) and the Conditions of Employment of Other Servants of the European Union, laid down in Council Regulation (EEC, Euratom, ECSC) No 259/68 (4). (2) Given the size of Croatia and the number of persons potentially involved, the special temporary measures should remain in force for a substantial period. The date of 30 June 2018 appears to be the most suitable expiry date in that regard. (3) Given the need for the planned recruitments to take place as soon as possible after accession, this Regulation should be adopted before the actual accession date, HAVE ADOPTED THIS REGULATION: Article 1 Recruitment of officials 1. Notwithstanding the second and third paragraphs of Article 4, Article 7(1), Article 27 and points (a) and (b) of Article 29(1) of the Staff Regulations, vacant posts may be filled, as from the actual date of Croatias accession and until 30 June 2018, by the appointment as officials of Croatian nationals, within the limit of the number of posts allotted and taking into account the budgetary discussions. 2. Such officials shall be appointed from the actual accession date and, except for senior officials (Directors-General or their equivalent in grade AD 16 or AD 15 and Directors or their equivalent in grade AD 15 or AD 14), following competitions based on either qualifications or tests, or both qualifications and tests, organised in accordance with Annex III to the Staff Regulations. Article 2 Recruitment of temporary staff 1. Article 1(1) shall apply mutatis mutandis to the recruitment of Croatian nationals as temporary staff. 2. Such temporary staff shall be engaged from the actual accession date. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 12 December 2012. For the European Parliament The President M. SCHULZ For the Council The President A. D. MAVROYIANNIS (1) Opinion of 12 November 2012 (not yet published in the Official Journal). (2) OJ C 364, 23.11.2012, p. 1. (3) Position of the European Parliament of 20 November 2012 (not yet published in the Official Journal) and decision of the Council of 12 December 2012. (4) OJ L 56, 4.3.1968, p. 1.